DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 8, 12-13, 18 stand rejected:
Claims 2 or 12 recite the limitation "the corresponding vector in the second plurality of vectors" in the second limitation.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 3, 8, 13, or 18 as they depend on claims 2 or 12 and do not obviate the problems noted for claims 2 or 12, they are therefore rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8, 10-15, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platt et al. (US 2010/0324883), and further in view of Hagiwara et al. (US 2019/0034407).
Regarding claim 1, Platt et al. do teach a computerized method (Title, Abstract), 
comprising:
receiving a first vector model, wherein the first vector model results from a first neural network trained on a first corpus, and wherein the first neural network includes a plurality of hidden nodes, and wherein the first vector model spans a vector space defined by a plurality of first basis vectors (¶ 0037 lines 7+: “Neural network algorithms” (using a neural network) “typically operate row-wise: a single row of the first document-term matrix 400” (trained on a first corpus) “is multiplied by a first stored matrix M1 430” (by a first neural network) “to produce a TTR vector 450” (to generate a first vector model spanning a first vector space) “A non-linearity (such as the hyperbolic tangent) may be applied to each element of the TTR vector” (comprising “element” “vector[s]” (basis vectors)) “The TTR vector is then multiplied with another stored matrix M3 460” (which possesses hidden nodes equal to the number of rows of the matrix “M3”));
training a second neural network on a second corpus to produce a second vector model, wherein the second neural network has the same plurality of hidden nodes as included in the first neural network, and wherein the second vector model spans a vector space defined by a plurality of second basis vectors (¶ 0037 last 7 lines: “when a single row of the second document-term matrix 410” (a second corpus) “is applied to the neural network, it is multiplied by a second matrix M2 440” (is trained by a second neural network) “to produce a TTR vector 455” (to produce a second vector model associated with a second plurality of basis vectors) “it is multiplied by matrix M3” (has hidden nodes equal to the number of rows of matrix “M3” (i.e., the same number of hidden nodes as the first vector model));
transforming the first vector model and the second vector model into a combined vector model using the transformation matrix (¶ 0041 lines 12-14: “The output vector (450/455) from each neural network architecture is treated as a TTR vector” (i.e., “450” (the first vector model) and “455” (the second vector model) are combined into “450/455” “TTR vector” (a combined vector model) also called “translingual text representation” (¶ 0026 line 3) , and therefore the model obtained by transforming each one of them by “matrix M3” (a transformation matrix) is also a combined vector model; i.e., according to ¶ 0037 lines 10+ :”TTR vector 450” “The TTR vector is then multiplied with another stored matrix M3” (using the transformation matrix) “to produce a predicted category vector 470”; ¶ 0037 last 4 lines: “TTR vector 455” “is multiplied by matrix M3” (is transformed using the transformation matrix) “to produce predicted category vector 465” (since “450/455”  “is treated as a TTR vector” (is a combined model), their transformed “470” plus “465” also form a combined vector model resulting from the transformation)).
Platt et al. do not specifically disclose:
determining a transformation matrix that transforms the plurality of second basis vectors into the plurality of first basis vectors.
Hagiwara et al. do teach:
determining a transformation matrix that transforms the plurality of second basis vectors into the plurality of first basis vectors (¶ 0066 “Referring” “to FIG. 3” in lines 16+ teach: “A similarity matrix 310” (a transformation matrix) “is then generated between the classified model of the source language sample 306” (to transform into the first basis vectors) “and the classified model of the target language sample 308” (a second basis vector)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the translation methods utilizing “similarity” (transformation) matrix method of Hagiwara et al. into the corresponding ones in Platt et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Platt et al. to use the “similarity matrix” “to generate a bilingual named entity recognition model” as disclosed in Hagiwara et al. ¶ 0066 last sentence to aid Platt et al. in incorporating “bilingual named entit[ies]” into its “translingual text representation”.

Regarding claim 2, Platt et el. Do teach the computerized method of claim 1, wherein a first plurality of vectors in the first vector model result from an embedding of a plurality of words that are also embedded by the second vector model and wherein a second plurality of vectors in the second vector model correspond to the first plurality of vectors (¶ 0026 lines 3+: “The translingual text representation may include” (one document or model embeds) “a plurality of vectors where each vector corresponds to either one row in the first document-term matrix” (a first plurality of vectors on the first vector model) “or one row in the document-term matrix” (as well as a second plurality of vectors which correspond to translations of the first plurality of vectors)), 
and wherein transforming the first vector model and the second vector model comprises, for each vector in the first plurality of vectors:
multiplying the vector by a coefficient to form a weighted vector (¶ 0027 lines 5+: “Equivalently, one row of the document-term matrix” “in a language” (e.g. in the first language becomes the first plurality of vectors) “can be multiplied” (is weighted by multiplication of the vector) “by the corresponding stored matrix for that language”);
multiplying the corresponding vector in the second plurality of vectors by the transformation matrix to form a transformed vector (¶ 0027 lines 5+: “Equivalently, one row of the document-term matrix” “in a language” (e.g. in the second language becomes the second plurality of vectors) “can be multiplied” “by the corresponding stored matrix for that language” (is weighted by e.g. matrix “M3” (the transformation matrix)); and
summing the weighted vector and the transformed vector to form a first transformed vector (¶ 0027 sentence 2+: “The algorithm can produce a translingual representation of a collection of documents by mulitplyting the corresponding document-term matric by its corresponding stored matrix” “to produce a translingual text representation for that language” (a transformed “translingual” (sum of weighted transformed first plurality of vectors and second plurality of vectors in the translation (the transformed vector) is generated)).

Regarding claim 3, Platt et al. do teach the computerized method of claim 2, wherein the second vector model further includes a third plurality of vectors that result from words that are not embedded by the first vector model (¶ 0037 last 4 lines: “TTR vector 455” (the second vector model’s vectors are disjoint from the “TTR vector 450” (the first plurality of vectors) and thus constitute as a third plurality of vectors not embedded in the first vector model)), 
and wherein transforming the first vector model and the second vector model further comprises:
multiplying each vector in the third plurality of vectors by the transformation matrix to form a second transformed vector (¶ 0037 last 4 lines: “TTR vector 455” (the third plurality of vectors) “is multiplied by matrix M3” (is multiplied by the transformation matrix to form a second transformed vector)).

Regarding claim 4, Platt et el. do not specifically disclose the computerized method of claim 1, wherein the first vector model is a Word2 Vec vector model.
Hagiwara et al. do teach the computerized method of claim 1, wherein the first vector model is a Word2 Vec vector model (¶ 0079 sentence 2:“In one embodiment, the edge weights between same-language nodes w i and w j are given by exp(−σ∥w i w j∥) where w i is the distributed vector representation” (e.g., the first vector model) “of word w i computed by the program word2vec “ (is a Word2Vec model)).
For obviousness to combine Platt et al. and Hagiwara et al. see claim 1.

Regarding claim 5, Platt et al. do teach the computerized method of claim 1, wherein the first vector model is a public domain vector model (¶ 0028 last sentence: “a distance between the vectors representing” (e.g., the first vector model corresponding to something to be translated) “representing an article about the Rolling Stones in English” (is a public domain model) “to the vector representing an article an article about the Rolling Stones in Mandarin”).

Regarding claim 8, Platt et al. do teach the computerized method of claim 2, wherein for each vector in the first plurality of vectors: multiplying the vector by the coefficient to form the weighted vector comprises multiplying the vector by a factor (r/r + 1), wherein r is ratio of a first corpus size for the first corpus to a second corpus size for the second corpus (¶ 0027 last 4 lines: “one row of the document term matrix” (representing e.g. the first corpus associated vectors or the second corpus associated vectors) “can be multiplied by the corresponding stored matrix” (i.e., “multiplied with” “M3” (is weighted (¶ 0037 lines 12-13 (Fig. 5))) “for that language to produce a translingual text representation” (and since both the first plurality as well as the second plurality of vectors are multiplied by the same matrix “M3” therefore they have the same corpus size corresponding to the number of rows of “M3” and thus weighted by a same factor which is proportional to r/(r+1) with r=1)).

Regarding claim 10, Platt et al. do teach the computerized method of claim 8, wherein for each vector in the first plurality of vectors: multiplying the corresponding vector in the second plurality of vectors by the transformation matrix to form the transformed vector comprises multiplying the corresponding vector in the second plurality of vectors by the transformation matrix and a factor (1/(r + 1) to form the transformed vector (¶ 0027 last 4 lines: “one row of the document term matrix” (representing e.g. the first corpus associated vectors or the second corpus associated vectors) “can be multiplied by the corresponding stored matrix” (i.e., “multiplied with” “M3” (multiplied by the transformation matrix (¶ 0037 lines 12-13 (Fig. 5))) “for that language to produce a translingual text representation” (to produce a transformed vector in the  second plurality of vectors as well the first plurality of vectors and which implies the first and the second corpus possess the same corpus size corresponding to the number of rows of “M3” and thus weighted by a same factor which is proportional to 1/(r+1) with r=1)).

Regarding claim 11, Platt et al. do teach a computerized system (Title, Abstract), 
comprising:
a memory configured to store a first vector model (¶ 0016: “With reference to FIG. 1, an exemplary system for implementing the blocks of the claimed method and apparatus includes a general purpose computing device in the form of a computer 110. Components of computer 110 may include, but are not limited to, a processing unit 120, a system memory 130, and a system bus 121 that couples various system components including the system memory to the processing unit 120”), 
wherein the first vector model results from a first neural network trained on a first corpus, and wherein the first neural network includes a plurality of hidden nodes, and wherein the first vector model spans a vector space defined by a plurality of first basis vectors (¶ 0037 lines 7+: “Neural network algorithms” (using a neural network) “typically operate row-wise: a single row of the first document-term matrix 400” (trained on a first corpus) “is multiplied by a first stored matrix M1 430” (by a first neural network) “to produce a TTR vector 450” (to generate a first vector model spanning a first vector space) “A non-linearity (such as the hyperbolic tangent) may be applied to each element of the TTR vector” (comprising “element” “vector[s]” (basis vectors)) “The TTR vector is then multiplied with another stored matrix M3 460” (which possesses hidden nodes equal to the number of rows of the matrix “M3”));
a vector training module configured to train a second neural network on a second corpus to produce a new vector model, wherein the second neural network has the same plurality of hidden nodes as included in the first neural network, and wherein the second vector model spans a vector space defined by a plurality of second basis vectors (¶ 0037 last 7 lines: “when a single row of the second document-term matrix 410” (a second corpus) “is applied to the neural network, it is multiplied by a second matrix M2 440” (is trained by a second neural network) “to produce a TTR vector 455” (to produce a second vector model associated with a second plurality of basis vectors) “it is multiplied by matrix M3” (has hidden nodes equal to the number of rows of matrix “M3” (i.e., the same number of hidden nodes as the first vector model));
transformation module configured to transform the first vector model and the second vector model into a combined vector model using the transformation matrix (¶ 0041 lines 12-14: “The output vector (450/455) from each neural network architecture is treated as a TTR vector” (i.e., “450” (the first vector model) and “455” (the second vector model) are combined into “450/455” “TTR vector” (a combined vector model) also called “translingual text representation” (¶ 0026 line 3) , and therefore the model obtained by transforming each one of them by “matrix M3” (a transformation matrix) is also a combined vector model; i.e., according to ¶ 0037 lines 10+ :”TTR vector 450” “The TTR vector is then multiplied with another stored matrix M3” (using the transformation matrix) “to produce a predicted category vector 470”; ¶ 0037 last 4 lines: “TTR vector 455” “is multiplied by matrix M3” (is transformed using the transformation matrix) “to produce predicted category vector 465” (since “450/455”  “is treated as a TTR vector” (is a combined model), their transformed “470” plus “465” also form a combined vector model resulting from the transformation)).
Platt et al. do not specifically disclose:
A transformation module configured to determine a transformation matrix for transforming the plurality of second basis vectors into the plurality of first basis vectors.
Hagiwara et al. do teach:
A transformation module configured to determine a transformation matrix for transforming the plurality of second basis vectors into the plurality of first basis vectors (¶ 0066 “Referring” “to FIG. 3” in lines 16+ teach: “A similarity matrix 310” (a transformation matrix) “is then generated between the classified model of the source language sample 306” (to transform into the first basis vectors) “and the classified model of the target language sample 308” (a second basis vector)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the translation methods utilizing “similarity” (transformation) matrix method of Hagiwara et al. into the corresponding ones in Platt et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Platt et al. to use the “similarity matrix” “to generate a bilingual named entity recognition model” as disclosed in Hagiwara et al. ¶ 0066 last sentence to aid Platt et al. in incorporating “bilingual named entit[ies]” into its “translingual text representation”.

Regarding claim 12, Platt et el. Do teach the computerized system of claim 11, 
wherein a first plurality of vectors in the first vector model results from an embedding of a plurality of words that are also embedded by the second vector model and wherein a second plurality of vectors in the second vector model correspond to the first plurality of vectors (¶ 0026 lines 3+: “The translingual text representation may include” (one document or model embeds) “a plurality of vectors where each vector corresponds to either one row in the first document-term matrix” (a first plurality of vectors on the first vector model) “or one row in the document-term matrix” (as well as a second plurality of vectors which correspond to translations of the first plurality of vectors)), 
and wherein the transformation module is configured to transform the first vector model and the second vector model by, for each vector in the first plurality of vectors:
a multiplication of the vector by a coefficient to form a weighted vector (¶ 0027 lines 5+: “Equivalently, one row of the document-term matrix” “in a language” (e.g. in the first language becomes the first plurality of vectors) “can be multiplied” (is weighted by multiplication of the vector) “by the corresponding stored matrix for that language”);
a multiplication of the corresponding vector in the second plurality of vectors by the transformation matrix to form a transformed vector (¶ 0027 lines 5+: “Equivalently, one row of the document-term matrix” “in a language” (e.g. in the second language becomes the second plurality of vectors) “can be multiplied” “by the corresponding stored matrix for that language” (is weighted by e.g. matrix “M3” (the transformation matrix)); and
a summation of the weighted vector and the transformed vector to form a first transformed vector (¶ 0027 sentence 2+: “The algorithm can produce a translingual representation of a collection of documents by mulitplyting the corresponding document-term matric by its corresponding stored matrix” “to produce a translingual text representation for that language” (a transformed “translingual” (sum of weighted transformed first plurality of vectors and second plurality of vectors in the translation (the transformed vector) is generated)).

Regarding claim 13, Platt et al. do teach the computerized system of claim 12, wherein the second vector model further includes a third plurality of vectors that result from words that are not embedded by the first vector model (¶ 0037 last 4 lines: “TTR vector 455” (the second vector model’s vectors are disjoint from the “TTR vector 450” (the first plurality of vectors) and thus constitute as a third plurality of vectors not embedded in the first vector model)), 
and wherein the transformation module is further configured to:
multiply each vector in the third plurality of vectors by the transformation matrix to form a second transformed vector (¶ 0037 last 4 lines: “TTR vector 455” (the third plurality of vectors) “is multiplied by matrix M3” (is multiplied by the transformation matrix to form a second transformed vector)).

Regarding claim 14, Platt et el. do not specifically disclose the computerized system of claim 11, wherein the first vector model is a Word2 Vec vector model.
Hagiwara et al. do teach the computerized system of claim 1, wherein the first vector model is a Word2 Vec vector model (¶ 0079 sentence 2:“In one embodiment, the edge weights between same-language nodes w i and w j are given by exp(−σ∥w i w j∥) where w i is the distributed vector representation” (e.g., the first vector model) “of word w i computed by the program word2vec “ (is a Word2Vec model)).
For obviousness to combine Platt et al. and Hagiwara et al. see claim 11.

Regarding claim 15, Platt et al. do teach the computerized system of claim 11, wherein the first vector model is a public domain vector model (¶ 0028 last sentence: “a distance between the vectors representing” (e.g., the first vector model corresponding to something to be translated) “representing an article about the Rolling Stones in English” (is a public domain model) “to the vector representing an article an article about the Rolling Stones in Mandarin”).

Regarding claim 18, Platt et al. do teach the computerized system of claim 12, wherein for each vector in the first plurality of vectors: multiplication of the vector by the coefficient to form the weighted vector comprises a multiplication of the vector by a factor (r/r + 1), wherein r is ratio of a first corpus size for the first corpus to a second corpus size for the second corpus (¶ 0027 last 4 lines: “one row of the document term matrix” (representing e.g. the first corpus associated vectors or the second corpus associated vectors) “can be multiplied by the corresponding matrix” (i.e., “multiplied with” “M3” (is weighted (¶ 0037 lines 12-13 (Fig. 5))) “for that language to produce a translingual text representation” (and since both the first plurality as well as the second plurality of vectors are multiplied by the same matrix “M3” therefore they have the same corpus size corresponding to the number of rows of “M3” and thus weighted by a same factor which is proportional to r/(r+1) with r=1)).

Regarding claim 20, Platt et al. do teach the computerized system of claim 18, wherein for each vector in the first plurality of vectors: the multiplication of the corresponding vector in the second plurality of vectors by the transformation matrix to form the transformed vector comprises a multiplication of the corresponding vector in the second plurality of vectors by the transformation matrix and a factor (1/(r + 1) to form the transformed vector (¶ 0027 last 4 lines: “one row of the document term matrix” (representing e.g. the first corpus associated vectors or the second corpus associated vectors) “can be multiplied by the corresponding stored matrix” (i.e., “multiplied with” “M3” (multiplied by the transformation matrix (¶ 0037 lines 12-13 (Fig. 5))) “for that language to produce a translingual text representation” (to produce a transformed vector in the  second plurality of vectors as well the first plurality of vectors and which implies the first and the second corpus possess the same corpus size corresponding to the number of rows of “M3” and thus weighted by a same factor which is proportional to 1/(r+1) with r=1)).

Claim(s) 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platt et al. in view of Hagiwara et al., and further in view of Goutte et al. (US Patent 7,672,830).
Regarding claim 6, Platt et al. in view of Hagiwara et al. do not specifically disclose the computerized method of claim 1, wherein each first basis vector in the plurality of first basis vectors is orthogonal to each second basis vector in the plurality of second basis vectors.
Goutte et al. do teach the computerized method of claim 1, wherein each first basis vector in the plurality of first basis vectors is orthogonal to each second basis vector in the plurality of second basis vectors (Col. 8 lines 57+: Orthogonal” (imposing orthogonality between) “non-negative matrix factorization is a tool for factoring the translation matrix M, which contains measures of association between source words” (between the first plurality of vectors or basis vectors) “f i and target words e j” (and the second plurality of vectors or basis vectors)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions of the “translation matrix M” of Goutte et al. into either translation “matrix M3” of Platt et al. and/or translation “similarity matrix 310” of Hagiwara et al. in Platt et al. in view of Hagiwara et al. will enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Platt et al. in view of Hagiwara et al. to benefit “alignment” between their bilingual pairs since “orthogonal non-negative matrix factorization of the translation matrix M, ensuring” “alignment between source and target words” as disclosed in Goutte et al. Col. 15 lines 20-23.

Regarding claim 16, Platt et al. in view of Hagiwara et al. do not specifically disclose the computerized system of claim 11, wherein each first basis vector in the plurality of first basis vectors is orthogonal to each second basis vector in the plurality of second basis vectors.
Goutte et al. do teach the computerized system of claim 11, wherein each first basis vector in the plurality of first basis vectors is orthogonal to each second basis vector in the plurality of second basis vectors (Col. 8 lines 57+: Orthogonal” (imposing orthogonality between) “non-negative matrix factorization is a tool for factoring the translation matrix M, which contains measures of association between source words” (between the first plurality of vectors or basis vectors) “f i and target words e j” (and the second plurality of vectors or basis vectors)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions of the “translation matrix M” of Goutte et al. into either translation “matrix M3” of Platt et al. and/or translation “similarity matrix 310” of Hagiwara et al. in Platt et al. in view of Hagiwara et al. will enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Platt et al. in view of Hagiwara et al. to benefit “alignment” between their bilingual pairs since “orthogonal non-negative matrix factorization of the translation matrix M, ensuring” “alignment between source and target words” as disclosed in Goutte et al. Col. 15 lines 20-23.


Claim(s) 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platt et al. in view of Hagiwara et al., and further in view of Kiser et al. (US Patent 10,554,901).
Regarding claim 7, Platt et al. in view of Hagiwara et al. do not specifically disclose the computerized method of claim 1, wherein determining the transformation matrix comprises solving a set of equations using a least squares method.
Kiser et al. do teach the computerized method of claim 1, wherein determining the transformation matrix comprises solving a set of equations using a least squares method (Col. 21 lines 56+: “3X3 matrix coefficients can be derived” (determining transformation matrix) “by least-square polynomial modeling” (using a least squares method)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “least-square polynomial modeling” of Kiser et al. into generation methods of Platt et al. in Platt et al. in view of Hagiwara et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Platt et al. in Platt et al. in view Hagiwara et al. to generate matrices on the fly instead of storing them such as “stored matrix M1 430” (Platt et al. ¶ 0031 line 7) and thus save memory.

Regarding claim 17, Platt et al. in view of Hagiwara et al. do not specifically disclose the computerized system of claim 11, wherein the transformation module is configured to determine the transformation matrix by a solution of a set of equations according to a least squares method.
Kiser et al. do teach the computerized system of claim 11, wherein the transformation module is configured to determine the transformation matrix by a solution of a set of equations according to a least squares method (Col. 21 lines 56+: “3X3 matrix coefficients can be derived” (determining transformation matrix) “by least-square polynomial modeling” (using a least squares method)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “least-square polynomial modeling” of Kiser et al. into generation methods of Platt et al. in Platt et al. in view of Hagiwara et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Platt et al. in Platt et al. in view Hagiwara et al. to generate matrices on the fly instead of storing them such as “stored matrix M1 430” (Platt et al. ¶ 0031 line 7) and thus save memory.

Allowable Subject Matter
Claims 9, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
June 4th 2022.